Exhibit THIRD AMENDMENT TO EMPLOYMENT AGREEMENT This THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (this “Third Amendment”) is made the 30thday of June, 2009, by and between AXS-One Inc., a Delaware corporation (the “Company”), and Joseph P. Dwyer (the “Employee”).Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the Employment Agreement (as defined below). WHEREAS, the Company and the Employee are parties to an Employment Agreement dated as of February 15, 2007, as amended by a First Amendment to Employment Agreement dated as of August 12, 2008 and a Second Amendment to Employment Agreement dated as of January 27, 2009 (collectively, the “Employment Agreement”),pursuant to which the Company retained the Employee to serve as Executive Vice President, Treasurer, Secretary and Chief Financial Officer of the Company; and WHEREAS, the parties now wish to effect certain changes to the severance benefits payable to the Employee pursuant to the Employment Agreement and in accordance with that certain Agreement and Plan of Merger dated as of April 16, 2009 (the “Merger Agreement”) by and among Unify Corporation (“Parent”), UCAC, Inc. and the Company. NOW, THEREFORE, in consideration of the mutual covenants herein contained and for other good and valuable consideration, receipt of which is hereby acknowledged, the Company and the Employee hereby agree as follows: 1.Amendments.The following provisions of the Employment Agreement are hereby amended as follows: (a)Section10(a) of the Employment Agreement is amended by deleting the first paragraph thereof and substituting the following therefor: ‘‘(a)Effect of Termination. If the employment of the Employee is terminated by the Company (or a successor thereto) without Serious Cause (including by cancellation or non-renewal of this Agreement) or the Employee terminates employment with the Company (or a successor thereto) for Good Reason and, in either case, the Employee’s employment is terminated under circumstances constituting an Involuntary Separation from Service within the meaning of Treasury Regulations Section1.409A-1(n) and within the period beginning on the date that a Change of Control is formally proposed to the Company’s Board of Directors and ending on the second anniversary of the date on which such Change of Control occurs, the Company shall pay the Employee a separation pay benefit (the “Change of Control Severance Payments”) equal tothe amount of the Severance Payments payable pursuant to Section 9(e) hereof (i.e., nine (9) months of the Employee’s annual rate of base salary (as of the Employee’s Separation from Service date)), payable over a nine-month period as provided in Section 9(e) hereof; provided, that if Parent sells or otherwise transfers all or substantially all of the Company’s assets prior to the end of such nine-month period, or if Parent is acquired (by merger, tender offer or otherwise) by a third-party acquirer prior to the end of such nine-month period, then Parent (or the surviving company) shall, within five business days following such change of control event, pay to the Employee,in a lump sum, the full amount of the remaining Change of Control Severance Payments.For purposes of this Section 10(a), the Employee’s “annual rate of base salary” means such rate as was in effect on the original effective date of the Employment Agreement (i.e., $250,000).In addition, if COBRA continuation coverage under any Company (or successor) healthcare plan is elected, the Company (or successor) shall provide such coverage at no cost to the Employee for the period of the COBRA coverage or eighteen months, whichever is shorter.The Employee will also be entitled to prompt payment of (A)any accrued but unpaid salary, automobile allowance and vacation, (B)any earned but unpaid bonus (subject, if applicable, to the terms of any deferred compensation arrangements), and (C)reimbursement of business expenses incurred prior to the date of termination.” (b)Section10 of the Employment Agreement is amended by adding the following as a new subsection (c) as follows: “(c)Management Performance Shares.For purposes of this Section 10(c), the terms “Net License Revenue”, “Old Notes”, “Earn-Out” and “Parent Shares” have the meanings ascribed to such terms in the Merger Agreement.In addition to the Change of Control Severance Payments described above, if the employment of the Employee is terminated by the Company (or a successor thereto) without Serious Cause (including by cancellation or non-renewal of this Agreement) or the Employee terminates employment with the Company (or a successor thereto) for Good Reason and, in either case, the Employee’s employment is terminated under circumstances constituting an Involuntary Separation from Service within the meaning of Treasury Regulations Section1.409A-1(n) and within the period beginning on the date that a Change of Control pursuant to the Merger Agreement is formally proposed to the Company’s Board of Directors and ending on the second anniversary of the date on which such Change of Control occurs, the Employee will be eligible to receive additional compensation in the form of earn-outs (collectively, the “Management Performance Shares”) based upon Net License Revenuerecorded over the same period in which the holders of Old Noteswill be eligible to receive their Earn-Outshares.The Management Performance Shares shall be earned and distributed in accordance with the provision of Section 4.7(b) of the
